Title: To John Adams from Oliver Wolcott, Jr., 17 September 1798
From: Wolcott, Oliver, Jr.
To: Adams, John




Treasury Department September 17th. 1798

The Secretary of the Treasury respectfully submits to the President of the United States the following Report.
That it appears from a communication from the Commissioner of the Revenue dated the 14th instant, a Copy whereof is subjoined, to be expedient to increase the Salary of the Keeper of the Light House on Cape Cod, from one hundred & fifty to Two hundred Dollars per Annum, in consideration of the special inconvenience and extra Labour attending his situation.
All which is respectfully submitted.Oliv Wolcott Secy of the Treasy
Approved Quincy Septr. 24 1798John Adams Enclosure
                                                SirTreasury Department Revenue Office Septr. 14th. 1798
                            The Keeper of the Cape Cod Light House has heretofore received a Salary of 150 Dollars Per Annum and is accommodated with the house and Lot there which were provided at the Public Expence—
In addition to the ordinary attention which the Lights require he has to attend to an Eclipser which requires cleaning and Winding up once and during the long nights twice in 24 hours. General Lincoln thinks him entitled to an addition of 50 Dollars P Annum to his Salary for this extraordinary trouble which He thinks was not taken into consideration when the Salary was formerly fixed
I believe the Generals representation just and that it would be expedient to make the allowance I will therefore thank you to take the matter into consideration.
I am very respectfully / Your Obedt Servant.

signed, Wm: Miller
                        
                    